Citation Nr: 0818630	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.

2.  Entitlement to an initial, compensable rating for 
calluses of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1971, and from May 1971 to July 1975.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 2001 rating decision in which the RO 
granted service connection and assigned an initial 0 percent 
(noncompensable) rating for calluses of the feet, effective 
September 26, 1994.  The veteran filed a notice of 
disagreement (NOD) in January 2002, and the RO issued a 
statement of the case (SOC) in June 2002.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2002.

This appeal also arises from a December 2001 rating decision 
in which the RO granted service connection and assigned an 
initial noncompensable rating for hepatitis C, effective 
March 14, 2001.  The veteran filed a NOD in May 2002, and the 
RO issued a SOC in December 2002.  The veteran filed a 
substantive appeal (via a VA Form 9) in December 2002. 

In July 2003, the veteran testified during a hearing before a 
Veterans Law Judge
(VLJ); a transcript of the hearing is of record.  

In February 2004, the Board remanded these matters to the RO 
for further action.  After accomplishing some action, in July 
2005, the RO assigned an initial 10 percent rating for 
hepatitis C, effective March 14, 2001, but denied any higher 
ratings for either disability (as reflected in the July 2005 
supplemental SOC (SSOC)).  

Because the claims on appeal involve requests for higher 
ratings following initial grants of service connection, the 
Board has characterized these matters consistent with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for higher initial ratings for claims 
for increased ratings for already service-connected 
disability).  Moreover, although the RO awarded a higher 
initial rating for hepatitis C during the pendency of this 
appeal, inasmuch as higher ratings are available for this 
disability, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for higher 
rating has remained viable on appeal.  Id; AB v. Brown, 6 
Vet. App. 35, 38 (1993

In November 2005, the Board notified the veteran that the VLJ 
who presided during his February 2004 hearing was no longer 
with the Board, and that he was entitled to another hearing, 
if he desired one.  In its letter, the Board explained that 
if the veteran did not respond within 30 days, the Board 
would assume that he did not want another hearing.  The 
veteran did not respond within 30 days. 

In March 2006, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action.  After accomplishing some action, the AMC 
continued the denial of each claim (as reflected in the 
November 2007 SSOC).  In the interim, the veteran requested a 
hearing before RO personnel, but later withdrew the request.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO 
action on the claims on appeal is warranted.

The Board remanded these matters in February 2004 primarily 
for VA examinations to obtain medical findings upon which to 
evaluate the severity of the veteran's service-connected 
hepatitis C and calluses of the feet.  The veteran underwent 
further examinations; however, the examinations did not 
include sufficient findings to evaluate either disability.  
Thus, in March 2006, the Board again remanded these matters 
for further evaluation.  

In December 2006, the veteran underwent VA examinations for 
evaluation of the disabilities under consideration.  However, 
neither examiner rendered findings responsive to the 
applicable rating criteria, as requested by the Board, to 
accurately evaluate the disability.  The examiner who 
conducted the feet examination did not specify whether the 
veteran has any scarring associated with the removal of 
calluses, and, if so, whether any such scars are tender, 
painful, or result in any functional limitation of either 
foot.  Similarly, the examiner who conducted the liver, 
gallbladder and pancreas examination did not specify whether 
the veteran's weight loss is minor or substantial.

In short, the record still does not include medical evidence 
sufficient to adjudicate the claims on appeal.  The Board 
again emphasizes that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA examinations, by physicians, at a VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in a denial of the claim(s).  See 38 C.F.R. § 
3.655 (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination(s), the RO must 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim should include consideration of whether "staged 
rating (assignment of different ratings for distinct periods 
of time, pursuant to Fenderson (cited to above).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either or 
both claims for higher initial ratings for 
hepatitis C and calluses of the feet.  

The RO should invite the veteran to submit 
all pertinent evidence in his possession 
and explain the type of evidence that is 
his ultimate responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo 
appropriate VA examination of the 
veteran's feet.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should specifically comment 
on the frequency and severity of the 
veteran's calluses.  The examiner should 
also indicate whether the veteran has any 
scarring associated with the removal of 
calluses, and, if so, whether any such 
scars are tender, painful, or result in 
any functional limitation of either foot.  
Also, considering all symptoms associated 
with the veteran's calluses, the examiner 
should provide an assessment as to whether 
the veteran's overall foot impairment is 
best characterized as mild, moderate, 
moderately severe, or severe.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

4.  Also after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination, by a 
physician, for his hepatitis C-
preferably, a liver, gall bladder, and 
pancreas examination.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings with respect to the existence and 
extent (or frequency and degree, as 
appropriate) of manifestations of fatigue, 
malaise, and anorexia.  The examiner 
should also specify whether the veteran 
has experienced weight loss (and if so, 
whether it is minor or substantial), or 
other indications of malnutrition, and/or 
hepatomegaly related to hepatitis C.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms severe enough to require bed 
rest and treatment by a physician), if 
any, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain; 
and the total duration in weeks of 
incapacitating episodes during the prior 
12-month period.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims for higher 
initial ratings for hepatitis C and for 
calluses of the feet in light of all 
pertinent evidence and legal authority. 
The RO should specifically consider 
whether staged rating, pursuant to 
Fenderson (cited to above) is appropriate.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

